Citation Nr: 1514446	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 2014 for the grant of non service-connected pension.

2.  Entitlement to service connection for a psychiatric disability (to include depression, schizoaffective disorder, and posttraumatic stress disorder (PTSD)), to include as secondary to service-connected lumbar spondylosis and degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for a gastrointestinal disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis and degenerative disc disease of the lumbar spine.

7.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee with degenerative arthritis.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to March 2002.  He also a period of active duty for training (ACDUTRA) with the Army National Guard from August 1996 to February 1997.

These matters come before the Board of Veterans' Appeals (Board) from January 2011 and November 2013 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (RO) in Portland, Oregon and Montgomery, Alabama, respectively.  In the January 2011 decision, the RO denied the Veteran's petition to reopen a claim of service connection for a left knee disability, denied entitlement to service connection for depression and anxiety, migraine headaches, and stomach problems, denied entitlement to a rating in excess of 20 percent for lumbar spondylosis and degenerative disc disease of the lumbar spine, and denied entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee with degenerative arthritis.  In the November 2013 decision, the RO denied entitlement to a TDIU.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's claims.

In his January 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference.  He subsequently withdrew his hearing request in December 2014.

A claim of service connection for a left knee disability was originally denied in a November 2004 rating decision as there was no medical evidence of any such disability.  The Veteran submitted a timely notice of disagreement, but he subsequently clarified that the notice of disagreement did not pertain to the denial of service connection for a left knee disability.  He did not otherwise appeal that decision and new and material evidence was not submitted within one year of its issuance.  New and material evidence would ordinarily be required to reopen the claim of service connection for a left knee disability under such circumstances.  38 U.S.C.A. § 5108 (West 2014).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2014).

As service treatment records have been added to the record since the November 2004 decision, which include a report of chronic knee pain, the Board will adjudicate the claim of service connection for a left knee disability on a de novo basis.  Accordingly, the issue on appeal has been characterized as stated above.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In this case, a November 2010 VA orthopedic surgery consultation note includes a diagnosis of left knee patellofemoral chondromalacia and retropatellar pain.  Thus, there is competent evidence of a current left knee disability.  The Veteran contends that his left knee disability is the result of his physical activities in service (including marches).  Available service treatment records reveal that he was treated for bilateral knee pain in February 2001.  He reported that his knees hurt while running during the previous 2 weeks and that the pain was located in the subpatellar region, but that he had not experienced any trauma.  A diagnosis of tight hamstrings was provided.  The Veteran also reported on a January 2002 report of medical history form that he experienced chronic intermittent knee pain.  Moreover, he reported during the November 2010 VA orthopedic surgery consultation that he had been experiencing left knee pain ever since service.

In sum, there is competent evidence of a current left knee disability and left knee pain in service.  There is also competent evidence of a continuity of left knee symptomatology in the years since service, suggesting that the current left knee disability may be related to service.  Therefore, VA's duty to obtain an examination as to the nature and etiology of any current left knee disability, is triggered.  Such an examination is needed to obtain a medical opinion as to the etiology of the Veteran's current left knee disability.
With respect to the claim of service connection for a psychiatric disability, the Veteran contends that he has a current psychiatric disability that is related to a motor vehicle accident that he experienced in service.  In the alternative, he claims that the psychiatric disability is related to his service-connected back disability.  A VA psychiatric examination (i.e., a mental disorders ("other than PTSD") examination) was conducted in July 2013 and the Veteran was diagnosed with schizoaffective disorder.  The psychologist who conducted the examination opined that the Veteran's depression was not likely ("less likely as not") secondary to his low back disability.  Rather, his depression was a component of his schizoaffective disorder.  There was no further explanation or rationale provided for this opinion.

The July 2013 opinion is insufficient because it is not accompanied by any specific explanation or reasoning and no opinion was provided as to the etiology of the diagnosed schizoaffective disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed; an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Also, no examination was conducted to determine whether the Veteran has any PTSD related to service.

Thus, a remand is necessary to afford the Veteran a new VA psychiatric examination to obtain an opinion as to the etiology of any current psychiatric disability.

With respect to the claim for an increased rating for the service-connected back disability, the evidence suggests that the disability may have worsened since the Veteran's last examination in September 2010.  For example, he reported in his January 2011 notice of disagreement that he had undergone a procedure for his back disability earlier that month and that he was informed that his back had gotten worse.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected back disability is triggered.

Additionally, in light of the fact that an examination is being conducted to assess the nature and etiology of the Veteran's claimed left knee disability, and given that the most recent examination to assess the severity of the service-connected right knee disability was conducted in September 2010, and that the claim for an increased rating for the service-connected right knee disability is otherwise being remanded to obtain additional evidence, an examination should also be conducted to assess the severity of the right knee disability.

Additionally, an examination should be conducted to obtain a new opinion as to the impact of the Veteran's service-connected disabilities on his employability due to the reported worsening of his service-connected back disability.

As the record currently stands, the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014) are not met.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the Veteran raised a claim of service connection for ingrown fingernails of both hands by way of a February 2015 telephone communication with VA (see the February 2015 "Report of General Information" form (VA Form 27-0820)).  This issue has not yet been adjudicated and the unadjudicated claim as well as the service connection and increased rating issues on appeal are inextricably intertwined with the TDIU issue.  

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The vast majority of the service treatment records in the file have been submitted by the Veteran and a congressman.  These records appear to be incomplete and some of the information contained in these records is unreadable.  Some of the available service treatment records are from Womack Army Medical Center.  It does not appear that this facility has been contacted to obtain any available service treatment records and it is otherwise unclear as to what efforts were undertaken to obtain the Veteran's complete service treatment records.  The Veteran's claims may not be decided until a formal determination as to the unavailability of additional service treatment records has been made.  See Moore v. Shinseki, 555 F.3d 1369 (2009).  

The Veteran claims that he has PTSD related to a motor vehicle accident that he experienced in service.  This accident reportedly occurred in October 2001.  He indicated in an August 2010 statement (VA Form 21-4138) that USAA Insurance is in possession of records pertaining to the accident.  An attempt should be made upon remand to obtain these records.  If additional records are not otherwise obtained to verify the October 2001 accident, additional efforts should be undertaken to attempt to verify the claimed stressor.

Disability records obtained from the Social Security Administration (SSA) include a July 2010 "Disability Report-Field Office" form (Form SSA-3367), which reveals that the Veteran had previously filed for and been denied SSA disability and/or Supplemental Security Income (SSI) benefits in September and October 2003, September 2004, March 2005, June 2006, and September 2009 for unspecified disabilities.  The folders associated with these prior claims were reportedly still in existence, but their contents were not included with the records that were submitted to VA.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's prior determinations have not yet been associated with the file and may be relevant.

A February 2011 "Report of General Information" form (VA Form 21-0820) indicates that the Veteran was reportedly hospitalized for psychiatric treatment at the VA Medical Center in Roseburg, Oregon.  There are no treatment records from this facility in the file.  Rather, the VA treatment records that are currently included among the Veteran's paperless records are from the following locations:  the VA Portland Health Care System dated in September 2010; the VA Rehabilitation Center in White City, Oregon dated from June 2010 to October 2011; the Southeast Louisiana Veterans Health Care System dated from November 2004 to April 2005; and the Gulf Coast Veterans Health Care system dated from July 2003 to October 2013.

Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records. 38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

In August 2014, the Veteran submitted a signed and completed "Authorization and Consent to Release Information" form (VA Form 21-4142) for records of psychiatric treatment at Mobile Infirmary Hospital.  There are no records from this treatment provider included in the file and the AOJ did not otherwise take any action to attempt to obtain the identified records.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Furthermore, the AOJ granted non service-connected pension, effective from July 22, 2014, by way of a September 2014 decision.  In October 2014, the Veteran submitted a notice of disagreement with respect to the effective date assigned in the September 2014 decision.  A statement of the case has not been issued with respect to the effective date issue.  38 U.S.C.A. § 7105(a) (West 2014).  Thus, the Board is required to remand this issue for issuance of the necessary statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim of service connection for ingrown fingernails of both hands (see the February 2015 VA Form 27-0820).  This issue shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

2.  The AOJ shall issue a statement of the case as to the issue of entitlement to an earlier effective date for the grant of non service-connected pension.  This issue shall not be certified to the Board unless a timely substantive appeal is submitted.

3.  Re-scan the service treatment records that were received from a congressman in October 2004.

4.  Contact the National Personnel Records Center, the Army National Guard, Womack Army Medical Center, and any other appropriate source and request all available service treatment records.

If any service treatment records are unavailable, take all necessary steps to search alternate sources of records, including following the procedures outlined in VA adjudication manual rewrite, M21-1MR.  Specifically request records of any treatment reported by the Veteran.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

5.  If any service treatment records are missing or are otherwise unavailable, this fact shall be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

6.  Contact the SSA and obtain a copy of that agency's September 2003, October 2003, September 2004, March 2005, June 2006, and September 2009 decisions concerning the Veteran's claims for disability/SSI benefits, including any medical records relied upon to make those decisions (see the prior filing information referenced in the July 2010 "Disability Report-Field Office" form (Form SSA-3367) which is included among the already obtained SSA disability records).

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

7.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, a headache disability, a gastrointestinal disability, a knee disability, and a back disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records pertaining to his claimed October 2001 motor vehicle accident from USAA Insurance and all records of his treatment for a psychiatric disability, a headache disability, a gastrointestinal disability, a knee disability, and a back disability from Mobile Infirmary Hospital and any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file.

8.  If all efforts have been exhausted to obtain additional service treatment records and any records from USAA Insurance and the Veteran's claimed motor vehicle accident in October 2001 is not otherwise verified by such records, send a summary of the Veteran's claimed October 2001 accident, along with a copy of his DD Form 214s and any pertinent service personnel records, to the U.S. Army and Joint Services Records Research Center or other appropriate entity.  All efforts to obtain stressor verification must be documented in the file.

9.  Obtain and associate with the file all records of the Veteran's treatment for a psychiatric disability, a headache disability, a gastrointestinal disability, a knee disability, and a back disability from the following locations: the VA Roseburg Healthcare System dated from March 2002 through the present; the VA Portland Health Care System dated from March 2002 through the present; the VA Rehabilitation Center in White City, Oregon dated from March 2002 through June 2010 and from October 2011 through the present; the Southeast Louisiana Veterans Health Care System dated from March 2002 through November 2004 and from April 2005 through the present; the Gulf Coast Veterans Health Care system dated from March 2002 through July 2003 and from October 2013 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

10.  After all efforts have been exhausted to obtain any additional records, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine the nature of the Veteran's acquired psychiatric disability.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current psychiatric disability identified (i.e., any psychiatric disability diagnosed since May 2010), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current psychiatric disability had its clinical onset during any period of active service, had its clinical onset in the year immediately following the Veteran's period of service from March 1997 to March 2002 (in the case of any currently diagnosed psychosis), is related to his psychiatric symptoms in service, is related to his reported motor vehicle accident in service, or is otherwise the result of a disease or injury in service.

The examiner shall also indicate whether it is at least as likely as not (50 percent probability or more) that any psychiatric disability diagnosed since May 2010 was caused or aggravated by the Veteran's service-connected lumbar spondylosis and degenerative disc disease of the lumbar spine.  If aggravated, specify the baseline level of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any psychiatric disabilities diagnosed since May 2010 (including, but not limited to, depression, schizoaffective disorder, and any PTSD), all evidence of psychiatric symptoms in the Veteran's service treatment records (including the clinical evidence of treatment for anxiety and depression in service), and his report of being involved in a motor vehicle accident in October 2001.  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner shall specify the stressors that support the diagnosis.

The absence of evidence of a specific stressor in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide reasons for each opinion given.

11.  After all efforts have been exhausted to obtain any additional records, schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability and to evaluate the severity of his service-connected right knee disability.  All indicated tests and studies shall be conducted.  

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current left knee disability identified (i.e., any left knee disability diagnosed since September 2010), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current left knee disability had its clinical onset during any period of active service, had its clinical onset in the year immediately following the Veteran's period of service from March 1997 to March 2002 (in the case of any currently diagnosed arthritis), is related to his left knee symptoms in service, is related to his physical activities and duties in service (including marching), or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on any left knee disabilities diagnosed since September 2010, all evidence of left knee symptoms in the Veteran's service treatment records (including his February 2001 treatment for left knee pain and his report of knee pain on the January 2002 report of medical history form), and his reported duties and activities in service.

The ranges of right knee flexion and extension shall be reported in degrees.  With respect to both knee flexion and extension, the examiner shall also specify whether and to what extent there is any additional loss of knee motion (stated in degrees) due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is any ankylosis of the right knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is any subluxation or instability of the right knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide reasons for each opinion given.

12.  After all efforts have been exhausted to obtain any additional records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected back disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions shall be reported in degrees.  With respect to each appropriate range of spinal motion, the examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

If the Veteran exhibits radiculopathy, the examiner shall specify the nerves affected by lumbar spondylosis and degenerative disc disease of the lumbar spine and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

13.  After all efforts have been exhausted to obtain any additional records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (lumbar spondylosis and degenerative disc disease of the lumbar spine and chondromalacia patella of the right knee with degenerative arthritis) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner shall also indicate if the above opinion would change if psychiatric, headache, gastrointestinal, left knee, and/or bilateral fingernail disabilities were considered service-connected disabilities.

The examiner must provide reasons for each opinion given.

14.  Thereafter, if the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period since May 2010 that he was unemployed and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

15.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




